DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 08/02/2021.
Claims 1, 2 and 5-13 are amended.
Claims 14-18 are cancelled.
Claims 1-13 are pending.
Claims 1-13 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 9, 10 and 13 are objected to because of the following informalities:  claim 9 recites “said second entity to access to only electronic data”, “electronically associated specifically to”, “allows said second entity to access to only electronic data”, claim 10 recites “kept for [[a]] time”, claim 13 recites “at least [[a]] date” See MPEP 714.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive. 
101

Secondly, as claimed the generating a hash file and generating a message containing the hashed file are conventional and generic, even in combination with the other limitations. Furthermore, Applicant’s argument for the claims being “nonconventional and nongeneric” are directed to the improvement of a process, not a technical field or technology. “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” MPEP 2106.05(a) (II). The rejection is retained. 
112
Applicant’s claim limitations remain unclear and indefinite, the limitations continue to list multiple entities, different possible entities or no entities performing the 
For example, Applicant claims the first entity performs one of the limitations but the newly added limitation recites “receiving a selection of a subset of said identity information specified by the first or second entity”. If the first entity is also performing this limitation, which is currently unclear, Applicant is claiming the first entity receives information the first entity specified, but that raises the question specified to whom, and receiving from where. 
Claim 4 – Applicant, in their arguments, provides a definition of a “remote selective distribution”. This definition is not supported in their written description. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The rejection is retained.
Claims 9 and 10 - Claim 9 recites “A method according to claim 8, wherein the provision of an the electronic user interface allows said second entity to access to only electronic data set electronically associated specifically to said second entity through an electronic comparison of said predefined access credentials, and wherein the provision of an user interface allows said second entity to access to only electronic data set stored in the respective file electronically associated specifically to said second entity 
Applicant understands this entire claim 9 to mean “Claim 9, specifies that the provision of the electronic user interface allows the second entity to gain access only to its data set, and this access is regulated by the electronic comparison of the predefined access credentials.” 
Similarly, claim 10 recites “ A method according to claim 7, wherein the provision of an user interface is performed though an electronic secure communication channel established and kept for time required at least to perform said step of selection of said sub-set of electronic data set, said electronic secure communication channel is established after a positive electronic comparison of access credentials inputted by the second entity with a access credentials stored in the memory or in the electronic computer of said first entity, and is established between said electronic computer and a computing system or electronic mobile device remotely connected to said electronic computer and/or to said memory and belonging to said second entity.
Applicant understands this claim to mean “Claim 10 further specifies that the provision of the user interface is performed by means of an electronic secure communication channel.”
Applicant’s understanding of the limitations are not reflected in the unclear language of the claims. Applicant must at least recognize, in the brevity of their 
103
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Murphy discloses receiving a selection of a subset of said identity information specified by the first or second entity, and wherein the selection of the subset differs from subsets selected for other second entities or subjects(¶ 45, 46, 55-59, 64, 67, 68); 
Murphy - a credential issuer 106 may issue credentials for an entity 104, where the credential attributes may be electronically transmitted to the processing server 102 using a suitable communication network and method…The querying module 216 may then output the identified information to an appropriate engine or module of the processing server 102 as necessary. The querying module 216 may, for example, execute a query on the memory to identify the values for a key-value pair, using a generated identity or credential as the key to access the associated attributes…The generation module 218 may receive instructions as input, which may be used to generate data, and the generated data output to one or more engines or modules of the processing server 102. In some instances, the instructions input to the generation module 218 may be accompanied by data for use therewith. For example, the generation 218 may be configured to generate a data file for an entity that includes the associated identity attributes, (¶ 45, 46, 57)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method.
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “storing a plurality of electronic identity data sets … accessing one electronic data set … receiving a selection… generating a …file … generating a hash file … and generation of…message ….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the commercial or legal interactions, specifically, transmitting a user’s identity information, but first storing in a file, encrypting the file and sending it.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All 

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in transmitting user’s information as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or 
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-13 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “receiving a selection of a subset of said identity information specified by the first or second entity, … generating, by the first entity, a digital asset file… said step of generating said hash file being performed by an electronic computer associated to the first entity” The claims is unclear and indefinite if the claims are being performed by multiple entities, the first entity and a computer that is associated with the first entity, similar to how the second entity is associated with, but different from, the first entity. Dependent claims 2-13 are also rejected.  
Claim 2 recites “in particular through the electronic computer associated to the first entity or through the electronic computer of the first entity”. The claim is unclear and indefinite. Being associated to does not mean either “associated of” or “the electronic computer of the first entity”. This raises further lack of clarity in the antecedent basis of the “electronic computer”, because the electronic computer associated to the first entity is not the same are the electronic computer of the first entity, given as how Applicant has made a point to differentiate the two electronic computers. The claim is unclear and indefinite. 
Claim 2 recites the limitation “the electronic computer of the first entity”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “performs a remote selective distribution of said digital asset file”
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “remote selective distribution” in claim 4 is used by the claim, but is not a term in the art and not explained. The term is indefinite because the specification (¶ 94, 128, 142) does not clearly redefine the term. 
Claims 9 and 10 are replete with 112(b) issues. The claim is narrative in form, at time incomprehensible and replete with indefinite language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (2018/0101684) (“Murphy”), and in view of Andrade (2018/0248699) (“Andrade”).
Regarding claim 1, Murphy discloses storing a plurality of electronic identity data sets in one or more files of an electronic memory of a first entity being an identity certification subject, each electronic data set including identity information univocally pertaining to a respective second entity or subject (¶ 29, 30, 39, 40, 43, 57); 
Claim Interpretation- according to the specification(¶ 99), “generating user - initiated federated identities of at least one and preferably a plurality of subjects 
Murphy- the processing server 102 may also be configured to store credential data associated with an entity 104….  some instances, credential attributes may include information identifying one or more related entities 104, such as entity signatures (e.g., generated using their associated private keys and verified via the corresponding public key), the entity identity, etc. (¶ 29, 30)

accessing one electronic data set (¶ 45, 55, 67); 
Murphy- The querying module 216 may receive one or more data values or query strings, and may execute a query string based thereon on an indicated database, such as the memory 206, to identify information stored therein. The querying module 216 may then output the identified information to an appropriate engine or module of the processing server 102 as necessary. The querying module 216 may, for example, execute a query on the memory to identify the values for a key-value pair, using a generated identity or credential as the key to access the associated attributes.( ¶ 45)

Murphy - a credential issuer 106 may issue credentials for an entity 104, where the credential attributes may be electronically transmitted to the processing server 102 using a suitable communication network and method…The querying module 216 may then output the identified information to an appropriate engine or module of the processing server 102 as necessary. The querying module 216 may, for example, execute a query on the memory to identify the values for a key-value pair, using a generated identity or credential as the key to access the associated attributes…The generation module 218 may receive instructions as input, which may be used to generate data, and the generated data output to one or more engines or modules of the processing server 102. In some instances, the instructions input to the generation module 218 may be accompanied by data for use therewith. For example, the generation module 218 may be configured to generate a data file for an entity that includes the associated identity attributes, (¶ 45, 46, 57)

generating, by the first entity, a digital asset file containing the selected subset of said identity information (¶ 46, 55, 64, 67, 68); 
Murphy - The generation module 218 may receive instructions as input, which may be used to generate data, and the generated data output to one or more engines or modules of the processing server 102. In some instances, the 218 may be accompanied by data for use therewith. For example, the generation module 218 may be configured to generate a data file for an entity that includes the associated identity attributes, (¶ 46)

subsequently automatically generating a hash file of said digital asset file, said step of generating said hash file being performed by an electronic computer associated to the first entity accessing said electronic memory (¶ 31, 47, 55, 64, 67, 68); 
Murphy - The processing server 102 may also be configured to generate a hash value of the credential attributes to be representative of the credential. In some cases, the hash value may be generated using the same hashing algorithm(s) used to generate the identity for an entity 104. The hash value that represents the credential may be generated via application of the hashing algorithm(s) to the credential attributes, and may, in some instances, be applied to a data file that includes all of the credential attributes. (¶ 31)

and - automatically generating a transaction with a third entity or subject comprising the generation of an identity verification electronic message containing the hash file and the digital asset file or the digital asset file and an evidence of the hash file (¶ 35, 36, 41, 48, 59)
Murphy - configured to verify identities and credentials and attributes associated therewith on behalf of third parties. For instance, an individual 104 c may provide their identity to a requesting entity 108 as part of a transaction. For example, an 104 c seeking a loan to a financial institution as the requesting entity 108 may provide their identity as proof of employment and their position at an organizational unit 104 b… The processing server 102 may verify that the identity attributes for the entity 104 match the alleged attributes, and may provide the result of the verification back to the requesting entity 108… In some instances, the processing server 102 may provide the value for one or more of the identity attributes to the requesting entity 108, such as for specifically requested values. (¶ 35, 36)

Murphy does not disclose wherein the electronic message is at least temporarily stored on said memory.  Andrade teaches wherein the electronic message is at least temporarily stored on said memory (¶ 37, 101; claim 17, 18).  
Andrade - activating an interface configured to add or delete data related to verified documents or biometric identification data associated with the user… entering the received encrypted digital user identifier into a temporary storage location (¶ 101; claim 17).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Murphy(¶ 1), which teaches “the use of distributed storage and storage via blockchain for protection of identity and credential data and the verification thereof” and Andrade (¶ 3), which teaches “ a need in the art for improvements to biometric security methods for securing information 
Regarding claim 2, Andrade teaches discloses wherein: - the electronic message containing the hash file and the digital asset file, or the digital asset file and an evidence of the hash file, is created by using at least part of the computation power of said first entity, in particular through the electronic computer associated to the first entity or through the electronic computer of the first entity (¶ 24, 36, 44, 46, 67, 101, 91, 96, 98; claim 5, 7, 8, 12) and - wherein said hash file and said digital asset file are read-only files (¶ 82).  
Regarding claim 3, Murphy discloses wherein: - the generation of the transaction is performed by establishing an electronic communication channel with a decentralized or remote ledger; and wherein - said ledger is a predetermined ledger comprising a blockchain (¶ 32, 48, 69), and wherein, - after the establishing of the electronic communication channel, the first entity automatically transmits or permanently affixes said hash file on or to said ledger (¶ 32, 33, 49, 58, 69).  
Regarding claim 4, Murphy discloses electronically generating a smart contract, said step being performed after the step of generation of the digital asset file and after the step of generation of the hash file, wherein said smart contract performs a remote selective distribution of said digital asset file and/or of said hash file, the generation of the smart contract being performed on said ledger, specifically on the blockchain (¶ 35, 37, 44).  
Regarding claim 5, Murphy discloses wherein said ledger is provided with inputs, said inputs being configured to receive predefined digital assets from entities other than 
Regarding claim 6, Murphy discloses wherein the selective distribution of said digital asset file and/or of said hash file is performed only after reception of an predefined digital asset from entities other than said first entity and second entity (Abstract; ¶ 29-31, 40, 41).  
Regarding claim 7, Murphy discloses providing an electronic user interface for said second entity or user, said user interface being configured at least for allowing an access to said electronic computer or said memory (¶ 22, 29, 35, 59).  
Regarding claim 8, Andrade teaches electronically univocally associating said electronic data set to the second entity by a provision of predefined access credentials (¶ 19, 47-49, 81, 82, 93, 94, 98).  
Claim Interpretation- For the purpose of claim interpretation, the limitation will be understood to mean associating a data set with a second entity by assigning access credentials. 
Regarding claim 9, Murphy discloses wherein the provision of the electronic user interface allows said second entity to access to only electronic data set electronically associated specifically to said second entity through an electronic comparison of said predefined access credentials, and wherein the provision of an user interface allows said second entity to access to only electronic data set stored in the respective file electronically associated specifically to said second entity through a comparison of said predefined access credentials, while denying any electronic access at least for reading 
Regarding claim 10, Andrade teaches wherein the provision of an user interface is performed though an electronic secure communication channel established and kept for time required at least to perform said step of selection of said sub-set of electronic data set, said electronic secure communication channel is established after a positive electronic comparison of access credentials inputted by the second entity with a access credentials stored in the memory or in the electronic computer of said first entity, and is established between said electronic computer and a computing system or electronic mobile device remotely connected to said electronic computer and/or to said memory and belonging to said second entity (¶ 25, 28, 38, 39, 51, 62-65, 80, 104; claim 1).  
Regarding claim 11, Murphy discloses wherein said electronic data set is modifiable only by said first entity or wherein said electronic data set is modifiable only through authorization of said first entity (¶ 32-34, 45).  
Regarding claim 12, Murphy discloses identity verification by a third entity, wherein the identity verification allows to electronically check an identity claimed by said second entity by electronically comparing data provided by the second entity with said hash file and said digital asset file; and said comparison of data comprises accessing to a remote ledger containing said hash file and allowing fulfillment of the smart contract in case of compliance of data claimed of said second entity with said hash file (¶ 26, 31, 34, 42, 47, 55, 58-61).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oberhauser et al., (US 9,749,140) teaches collecting user information and creating digital identity for the user, verifying the user’s identity associated with a blockchain system.
Wilson et al., (US 10,924,264) teaches receiving identification data from a user, storing the information and creating data block for the user, also verification of the information. The id information hashed and put on a blockchain. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ILSE I IMMANUEL/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685